 

HY oD
Bau ks oe

UNITED STATES DISTRICT COURT
{IN THE UNITED STATES DISTRICT COWRBUQUERQUE, NEW MEXICO

 

FOR THE DISTRICT OF NEW MEXICO OCT 29 2018
UNITED STATES OF AMERICA, , 2
Plaintiff, CLERK
v. CR No. 14-3609 JB
BENTLEY STREETT,
Defendant.
ORDER

On October 24, 2018, Defendant Bentley Streett filed Defendant’s Unopposed Motion to

Extend Time to File Findings of Fact and Conclusions of Law. (Doc No. 160).

1. On September 10 and 11, 2018, this Court conducted evidentiary hearings on defendant’s
motion to dismiss and motion to suppress. (Doc. 155).

2. Scheduling Order No. 6 calls for findings of fact and conclusions of law to be filed by October
26, 2018. (Doc. No. 157). Based on a need to address other unanticipated matters, the defense
has asked for an additional five days, until October 31, 2018, in which to file those findings of
fact and conclusions of law. The extension will not affect any other matter in Scheduling Order
No. 6.

3. The Government does not oppose this motion.

IT IS THEREFORE ORDERED THAT: Mr. Street’s Unopposed Motion to Extend

Time to File Findings of Fact and Conclusions of Law is granted. Findings of fact and conclusions

of law for both parties must now be filed by October 31, 2018.

  
 
 

 

 

D STATES DisiRier JUDGE

 
